282 S.W.2d 127 (1955)
Bessie MILLIGAN, Appellant,
v.
James Oscar MILLIGAN, Appellee.
No. 12842.
Court of Civil Appeals of Texas, San Antonio.
September 14, 1955.
*128 E. W. Bruce, Baytown, E. Bruce, Houston, for appellant.
John Cahoon, Houston, for appellee.
POPE, Justice.
This is a divorce action. Bessie Milligan urges that James Milligan as plaintiff did not prove grounds for a divorce and that the judgment is wrong wherein it gave him a personal judgment for $600 to reimburse his separate estate for improvements and benefits to her separate estate. The judgment is affirmed.
Milligan's testimony, which was corroborated, showed that he was elderly and disabled, that he suffered a stroke by which he lost the use of his arm and leg, that because of his physical impairment he had difficulty in eating and waiting upon himself, that his wife neglected him in that condition, that she verbally abused his children of a former marriage in their efforts to assist him, that his wife called him vile names in the presence of other persons, and that these conditions had made him a nervous wreck. His wife disputed some, but not all of these charges, and the trial court resolved the dispute against her. Grounds for divorce were proved. McCullough v. McCullough, 120 Tex. 209, 36 S.W.2d 459; Mobley v. Mobley, Tex.Civ.App., 263 S.W.2d 794; Grisham v. Grisham, Tex.Civ.App., 255 S.W.2d 891; Hogue v. Hogue, Tex.Civ.App., 242 S.W.2d 673.
Most of the trial concerned the small amount of property claimed by the parties. The pleadings of both parties raised their respective claims to the property. The trial court found that James Milligan used $600 of his separate funds to improve and benefit his wife's separate estate, and awarded him that sum of money by rendering personal judgment against his wife. Bessie Milligan urges that a personal judgment against the divorced wife is not permitted by law. The trial court possesses broad powers in the adjustment of rights between estates of the husband and wife in divorce actions, and committed no error in awarding the personal judgment against Bessie Milligan. Dakan v. Dakan, 125 Tex. 305, 83 S.W.2d 620; Cone v. Cone, Tex.Civ.App., 266 S.W.2d 480; Id., Tex., 266 S.W.2d 860; Smith v. Smith, Tex.Civ.App., 187 S.W.2d 116; Stoppelberg v. Stoppelberg, Tex.Civ. App., 222 S.W. 587.
The judgment is affirmed and costs are adjudged against the appellee.